            Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


OKLAHOMA POLICE PENSION FUND AND                      Case No. 1:19-cv-03354-VM
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated,
                                                      [PROPOSED] ORDER
                             Plaintiff,               PRELIMINARILY APPROVING
                                                      SETTLEMENT AND PROVIDING
       v.                                             FOR NOTICE

TELIGENT, INC. and JASON GRENFELL-                    EXHIBIT A
GARDNER,

                             Defendants.


       WHEREAS, the parties to the above-entitled action (the “Action”), entered into a

Stipulation of Settlement dated July 14, 2021 (the “Stipulation” or “Settlement”), which is subject

to review by this Court and which, together with the Exhibits thereto, sets forth the terms and

conditions for the Settlement of the claims alleged in the Action; and the Court having read and

considered the Stipulation and the accompanying documents; and the parties to the Stipulation

having consented to the entry of this Order; and all capitalized terms used herein having the

meanings defined in the Stipulation;

       NOW, THEREFORE, IT IS HEREBY ORDERED, this 20th day of July, 2021, that:

       1.       The Court preliminarily finds that:

                (a)    the Settlement resulted from informed, extensive arm’s-length negotiations,

including mediation under the direction of an experienced mediator, Robert A. Meyer, Esq.;

                (b)    the Settlement is sufficiently fair, reasonable, and adequate to warrant
providing notice of the Settlement to the Class;

                (c)    for purposes of the Settlement only, the prerequisites for a class action

under Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been satisfied in that:
            Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 2 of 14




(a) the number of Settlement Class Members is so numerous that joinder of all members of the

Settlement Class is impracticable; (b) there are questions of law and fact common to the

Settlement Class; (c) the claims of Plaintiff are typical of the claims of the Settlement Class they

seek to represent; (d) Plaintiff fairly and adequately represents the interests of the Settlement

Class; (e) questions of law and fact common to the Settlement Class predominate over any

questions affecting only individual members of the Settlement Class; and (f) a class action is

superior to other available methods for the fair and efficient adjudication of the Action; and

                (d)    for purposes of the Settlement only, the Class, defined in the Stipulation as

follows, is certified for settlement purposes (the “Settlement Class”): all Persons that purchased

or otherwise acquired Teligent publicly traded common stock between March 7, 2017 in the

aftermarket and November 6, 2017 at the close of regular trading, both dates inclusive, and who

were damaged thereby, excluding any Excluded Person and immediate family member of any

Excluded Person; the legal representatives, heirs, successors, or assigns of any Excluded Person;

and any entity in which any Excluded Person has a controlling interest. Excluded from the Class

are Defendants and the officers and directors of Teligent. Also excluded will be any person who

validly requests exclusion from the Class.

       2.       A hearing (the “Settlement Fairness Hearing”) is hereby scheduled to be held before

the Court on November 12, 2021, at 10:30 a.m./p.m., for the following purposes:

                (a)    to finally determine whether this litigation satisfies the applicable

prerequisites for class action treatment under Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure for settlement purposes only;

                (b)    to determine whether the proposed Settlement is fair, reasonable, and

adequate, and should be approved by the Court;




                                                 2
            Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 3 of 14




                (c)    to determine whether Final Judgment as provided under the Stipulation

should be entered;

                (d)    to determine whether the proposed Plan of Allocation should be approved

by the Court as fair, reasonable, and adequate;

                (e)    to consider Plaintiff’s Counsel’s Fee and Expense Application;

                (f)    to consider Plaintiff’s request for the payment of their time and expenses

they incurred in prosecuting this litigation on behalf of the Class; and

                (g)    to rule upon such other matters as the Court may deem appropriate.

       3.       The Court reserves the right to approve the Settlement with or without modification

and with or without further notice to the Class and may adjourn the Settlement Fairness Hearing

without further notice to the Class. The Court reserves the right to enter the Judgment approving

the Settlement regardless of whether it has approved the Plan of Allocation, or any Fee and

Expense Award.

       4.       The Court approves the form, substance, and requirements of the Notice of

Proposed Settlement of Class Action (the “Notice”), the Proof of Claim and Release (the “Proof

of Claim”), and the Summary Notice of Proposed Settlement of Class Action (the “Summary

Notice”), annexed hereto as Exhibits A-1, A-2, and A-3, respectively.

       5.       The Court approves the appointment of Kroll Settlement Administration (“Kroll”)

as the Claims Administrator to supervise and administer the notice procedure in connection with

the proposed Settlement as well as the processing of Proofs of Claim as more fully set forth below

and approves the payment of reasonable administration costs to the Claims Administrator from the

proceeds of the Settlement.




                                                  3
            Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 4 of 14




                (a)    The Claims Administrator shall cause the Notice and the Proof of Claim

(“Claim Package”), substantially in the forms annexed hereto, to be mailed, by First-Class Mail,

postage prepaid, beginning within twenty (20) calendar days of this Order (on or before August 9,

2021), to all potential Class Members who can be identified with reasonable effort and to be posted

on www.teligentsecuritiessettlement.com (the “Website”). Defendants shall cooperate in the

expeditious production of information with respect to the identification of Class Members from

Defendants’ shareholder transfer records, and the Defendants shall otherwise assist in identifying

those persons and entities who are to be excluded from the Settlement Class per the terms of this

Settlement Agreement.

                (b)    The Claims Administrator shall cause the Summary Notice to be published

once in the national edition of The Wall Street Journal, and once over the Business Wire, within

ten (10) calendar days after the mailing of the Notice (on or before August 19, 2021).

       6.       The Claims Administrator shall use the following additional procedures in

notifying potential Class Members of the Settlement:

                (a)    The Claims Administrator shall send the Claim Package to each entity

included on its proprietary list of brokers, banks, and other nominees, including institutions that

are registered with the U.S. Securities and Exchange Commission, as potential nominee holders

(“Nominee List”). The Nominee List shall also include institutions that regularly file third-party

claims on behalf of their investor clients in securities class actions and all entities that have

requested notification in every case involving publicly-traded securities.

                (b)    The Claims Administrator shall send an email to entities on the Nominee

List that will notify the entity of the pendency of this Action as a class action (for settlement

purposes) and the proposed Settlement, and inform each entity of its obligation to either provide




                                                 4
         Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 5 of 14




the names and addresses of its customers and clients who may be Class Members, or request copies

of the Claim Package to provide directly to its customers and clients who may be Class Members.

               (c)    The Claims Administrator shall within twelve (12) calendar days of receipt

of the Claim Packages mail the Claim Package to all potential Class Members identified by entities

on the Nominee List. The Claims Administrator shall also send copies of the Claim Package

directly to entities on the Nominee List who indicate that they will directly forward the documents

to their customers and clients who may be Class Members. Nominee purchasers who elect to send

the Notice and Proof of Claim to their beneficial owners shall send a statement to the Claims

Administrator confirming that the mailing was made as directed. Additional copies of the Notice

shall be made available to any record holder requesting such for the purpose of distribution to

beneficial owners, and such record holders shall be reimbursed from the Settlement Fund, upon

receipt by the Claims Administrator of proper documentation, for the reasonable expense of timely

identifying and/or sending the Notice and Proof of Claim to beneficial owners.

               (d)    All name and address data obtained by the Claims Administrator shall be

reviewed to identify and eliminate exact duplicates and incomplete data prior to mailing.

Addresses will be checked against the United States Postal Service’s National Change of

Address database to identify address changes and obtain current mailing addresses where

available. Any Claim Packages that are returned as undeliverable mail shall be reviewed to

determine if an alternative or updated address is available from the Postal Service, and shall be

re-mailed to the updated or alternative address. In cases where no address is available from the

Postal Service, the Claims Administrator shall attempt to obtain updated or alternative address

information from private databases, and will re-mail the Claim Package if such information is

available.




                                                5
            Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 6 of 14




                (e)    The   Claims    Administrator    shall   provide    several   supplemental

notifications to any entity on the Nominee List who does not respond to the initial request for

potential Class Member names and addresses.

                (f)    The Claims Administrator shall cause the Claim Package to be published

by the Depository Trust Corporation on the DTC Legal Notice System.

                (g)    The Claims Administrator shall maintain a toll-free number to

accommodate potential Class Members’ inquiries throughout the notification and claims

processing period.

                (h)    In addition to the Claim Package, the Claims Administrator shall post the

Stipulation and the executed Order Preliminarily Approving Settlement and Providing for Notice

on the Website. The Claims Administrator shall post to the Website the papers in support of the

Settlement, the Plan of Allocation, and the Fee and Expense Application after they are filed. The

Website shall provide summary information regarding the case and Settlement and highlight

important dates, including the date of the Settlement Fairness Hearing. All posted documents

shall be available for downloading from the Website.

       7.       At least seven (7) calendar days prior to the Settlement Hearing (on or before

November 5, 2021), Plaintiff’s Counsel shall serve on Defendants’ Counsel and file with the

Court proof, by affidavit or declaration, of such mailing and publishing, which shall also describe

the Claims Administrator’s efforts to provide notice to Settlement Class Members in compliance

with the specific requirements set forth above.

       8.       This Order and the Settlement Agreement, whether the Settlement contemplated by

the Settlement Agreement is consummated or not, and any statements made or proceedings taken




                                                  6
            Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 7 of 14




pursuant to them are not, shall not be deemed to be, and may not be argued to be or offered or

received:

                a.    Against any of the Released Parties as evidence of, or construed as evidence

                      of, any presumption, concession, or admission by any of the Released

                      Parties with respect to the truth of any fact alleged by the Plaintiff in the

                      Amended Complaint or the Action, or the validity of any claim that has been

                      or could have been asserted against any of the Defendants in the Amended

                      Complaint or the Action, or the deficiency of any defense that has been or

                      could have been asserted in the Action, or of any wrongdoing or liability by

                      any of the Defendants, or any liability, fault, misrepresentation, or omission

                      with respect to any statement or written document approved or made by any

                      of the Defendants;

                b.    Against the Plaintiff or any Settlement Class Member or Lead Counsel as

                      evidence of, or construed as evidence of, any infirmity of the claims alleged

                      by the Plaintiff in the Amended Complaint or the Action or of any lack of

                      merit to the claims or the Amended Complaint or the Action or of any bad

                      faith, dilatory motive, or inadequate prosecution of the claims or the

                      Amended Complaint or the Action;

                c.    Against any of the Defendants, the Plaintiff, or any Settlement Class

                      Member, or their respective legal counsel, as evidence of, or construed as

                      evidence of, any presumption, concession, or admission by any of the

                      Defendants, the Plaintiff, or any Settlement Class Member, or their

                      respective legal counsel, with respect to any liability, negligence, fault, or




                                                7
            Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 8 of 14




                       wrongdoing as against any of the Defendants, the Plaintiff, or any

                       Settlement Class Member, or their respective legal counsel, in any other

                       civil, criminal, or administrative action or proceeding, other than such

                       actions or proceedings as may be necessary to effectuate the provisions of

                       this Stipulation, provided, however, that if this Stipulation is approved by

                       the Court, the Defendants, the Plaintiff, and any Settlement Class Member,

                       or their respective legal counsel, may refer to it to effectuate the liability

                       protection and releases granted them hereunder;

                d.     Against any of the Defendants as evidence of, or construed as evidence of,

                       any presumption, concession, or admission by any of them that the

                       Settlement Consideration represents the amount which could or would have

                       been received after trial of the Action against them; or

                e.     Against the Plaintiff or any Settlement Class Member, or Lead Counsel as

                       evidence of, or construed as evidence of, any presumption, concession, or

                       admission by any of the Plaintiff or any Settlement Class Member that any

                       of their claims are without merit, or that any defenses asserted by the

                       Defendants have any merit, or that damages recoverable in the Action

                       would not have exceeded the Settlement Fund.

       9.       The form and content of the Notice and the Summary Notice, and the method set

forth herein of notifying the Class of the Settlement and its terms and conditions, satisfy all

applicable requirements of the Federal Rules of Civil Procedure (including Rules 23(c)-(e)), the United

States Constitution (including the Due Process Clause), Section 21D(a)(7) of the Securities Exchange

Act of 1934, 15 U.S.C. §78u-4(a)(7), as added by the Private Securities Litigation Reform Act of 1995,




                                                  8
           Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 9 of 14




the Rules of this Court, and other applicable law and, constitute the best notice practicable under the

circumstances, and shall constitute due and sufficient notice to all persons and entities entitled

thereto.

       10.     In order to be entitled to participate in the Net Settlement Fund, each Class Member

shall take the following actions and be subject to the following conditions:

               (a)     Within one hundred twenty (120) days after such time as set by the Court

to mail notice to the Class (on or before December 7, 2021), each Person claiming to be an

Authorized Claimant shall be required to submit to the Claims Administrator a completed Proof

of Claim, substantially in the form contained in Exhibit A-2 attached hereto and as approved by

the Court, supported by such documents as are specified in the Proof of Claim, and signed under

penalty of perjury.

               (b)     Except as otherwise ordered by the Court, all Class Members who fail to

timely submit a Proof of Claim within such period, or such other period as may be ordered by the

Court, or otherwise allowed, shall be forever barred from receiving any payments pursuant to the

Stipulation and the Settlement set forth therein, but will in all other respects be subject to and

bound by the provisions of the Stipulation, the releases contained therein, and the Judgment.

Notwithstanding the foregoing, Plaintiff’s Counsel may, in its discretion, accept for processing

late submitted claims so long as the distribution of the Net Settlement Fund to Authorized

Claimants is not materially delayed, but shall incur no liability for declining to accept a late-

submitted claim.

               (c)     As part of the Proof of Claim, each Class Member shall submit to the

jurisdiction of the Court with respect to the claim submitted, and shall (subject to the effectuation

of the Settlement) release all Released Claims as provided in the Stipulation.




                                                  9
         Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 10 of 14




       11.     Class Members shall be bound by all determinations and judgments in this Action,

whether favorable or unfavorable, unless they request exclusion from the Class in a timely and

proper manner, as hereinafter provided. A Class Member wishing to make such request shall, no

later than twenty-one (21) calendar days prior to the date scheduled herein for the Settlement

Fairness Hearing (on or before October 22, 2021), mail a Request for Exclusion in written form

by First-Class Mail postmarked to the address designated in the Notice. Such Request for

Exclusion shall indicate the name, address, email address, and telephone number of the person

seeking exclusion, and that the person requests to be excluded from the Class, and must be signed

by such person. Such persons requesting exclusion must also state the date, price, and number of

shares of Teligent common stock they purchased that are subject to the Action, such that they can

demonstrate they purchased or acquired those shares between March 7, 2017 in the aftermarket

and November 6, 2017 at the close of regular trading, inclusive. The Request for Exclusion shall

not be effective unless it is made in writing, providing the foregoing information, within the time

stated above, and the exclusion is accepted by the Court. Class Members requesting exclusion

from the Class shall not be entitled to receive any payment out of the Net Settlement Fund as

described in the Stipulation and Notice.

       12.     Upon receiving any Request for Exclusion, Plaintiff’s Counsel or the Claims

Administrator shall promptly provide copies of such request(s) to Defendants’ counsel within

five (5) business days, and in any event not less than fourteen (14) days prior to the Settlement

Hearing (on or before October 29, 2021).

       13.     Any Settlement Class Member and any other interested person may appear at the

Settlement Hearing in person or by counsel and be heard, to the extent allowed by the Court,

either in support of or in opposition to the matters to be considered at the hearing, provided,




                                                10
         Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 11 of 14




however, that no person shall be heard, and no papers, briefs, or other submissions shall be

considered by the Court in connection to such matters, unless no later than October 22, 2021,

which is twenty-one (21) calendar days prior to the date scheduled herein for the Settlement

Fairness Hearing, such person files with the Court a statement of objection signed by the objector,

even if represented by counsel, setting forth: (i) whether the person is a Settlement Class

Member; (ii) to which part of the Settlement Agreement the Settlement Class Member objects;

and (iii) the specific reason(s), if any, for such objection including any legal support the

Settlement Class Member wishes to bring to the Court’s attention and any evidence the

Settlement Class Member wishes to introduce in support of such objection. Such Settlement

Class Member shall also provide documentation sufficient to establish the amount of publicly

traded Teligent common stock purchased and sold during the Settlement Class Period and the

prices and dates of such transactions. Settlement Class Members wishing to appear in person at

the Settlement Hearing must submit a Notice of Intention to Appear with the objection. If the

objector intends to appear at the Settlement Hearing through counsel, the objection must also

state the identity of all attorneys who will appear at the Final Approval Hearing and such counsel

must submit a Notice of Intention to Appear with the objection. Objection materials must be

sent to the following:


          COURT                     LEAD COUNSEL                 DEFENDANTS’ COUNSEL
    Clerk of the Court             Max R. Schwartz                 Douglas P. Baumstein
   United States District         Jeffrey P. Jacobson                 Jacob H. Hupart
   Court for the Southern       Scott+Scott Attorneys at         Mintz, Levin, Cohn, Ferris,
   District of New York                Law LLP                    Glovsky and Popeo, P.C.
     500 Pearl Street            The Helmsley Building                Chrysler Center
   New York, NY 10007            230 Park Avenue, 17th               666 Third Avenue
                                         Floor                   New York, New York 10017
                               New York, New York 10169




                                                11
         Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 12 of 14




       14.     All papers in support of the Settlement, the Plan of Allocation, and any Fee and

Expense Application shall be filed and served fourteen (14) calendar days prior to the deadline in

Paragraph 13 for objections to be filed (on or before October 7, 2021). All reply papers shall be

filed and served at least seven (7) calendar days prior to the Settlement Fairness Hearing (on or

before November 5, 2021).

       15.     Any Person who is excluded from the Class by virtue of having submitted a valid

and timely Request for Exclusion may, at any point up to the day of the Settlement Hearing,

submit a written revocation of Request for Exclusion following the same instructions in

Paragraph 11 above.

       16.     The Court approves the appointment of Truist Bank as the Escrow Agent to

manage the Settlement Fund for the benefit of the Settlement Class.

       17.     Upon payment of the Cash Settlement Amount ($6,000,000) to the Escrow

Account by or on behalf of Defendants, the Settlement Fund shall be deemed and considered to

be in custodia legis of the Court, and shall remain subject to the jurisdiction of the Court, until

such time as such funds shall be distributed pursuant to the Stipulation and/or further order(s) of

the Court.

       18.     Defendants’ counsel and Plaintiff’s Counsel shall promptly furnish each other with

copies of any and all objections that come into their possession.

       19.     Pending final determination of whether the Settlement should be approved, this

action shall be stayed and the Plaintiff, all Class Members, and any Person claiming through or on

behalf of them, shall not institute, commence, maintain or prosecute, and are hereby barred and

enjoined from instituting, commencing, maintaining, or prosecuting, any proceeding in any court

or tribunal that asserts any Released Claims against any Released Defendants’ Parties, except that




                                                12
         Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 13 of 14




the Parties shall take all such action and file such papers as are necessary and appropriate to

effect the consummation and approval of the Settlement.

       20.     All reasonable expenses incurred in identifying and notifying Class Members, as

well as administering the Settlement Fund, shall be paid as set forth in the Stipulation. In the event

the Settlement is not approved by the Court, or otherwise fails to become effective, neither Plaintiff

nor any of their counsel shall have any obligation to repay any amounts actually and properly

disbursed, or due, and owing from the Settlement Fund except as provided for in the Stipulation.

       21.     If any specified condition to the Settlement set forth in the Stipulation is not

satisfied and Plaintiff or Defendants elect to terminate the Settlement, then the Stipulation,

including any amendment(s) thereof, shall be null and void, of no further force or effect without

prejudice to any party, and may not be introduced as evidence or referred to in any action or

proceeding by any person or entity for any purpose, and each party shall be restored to his, her, or

its respective position as it existed on May 5, 2021.

       22.     Except for the obligations to cooperate in the production of reasonably available

information with respect to the identification of Settlement Class Members from Defendants’

shareholder transfer records and to assist in identifying persons to be excluded from the

Settlement Class, both in accordance with the terms of the Settlement Agreement, in no event

shall the Defendants or any of the Released Parties have any responsibility for the administration

of the Settlement, and neither the Defendants nor any of the Released Parties shall have any

obligation or liability to the Plaintiff, Plaintiff’s Counsel, or the Settlement Class in connection

with such administration.

       23.     No Person shall have any claim against Plaintiff, Plaintiff’s Counsel, the

Settlement Class Members, the Claims Administrator, the Escrow Agent or any other agent




                                                 13
         Case 1:19-cv-03354-VM Document 83 Filed 07/20/21 Page 14 of 14




designated by Lead Counsel based on distribution determinations or claim rejections made

substantially in accordance with this Settlement Agreement and the Settlement, the Plan of

Allocation, or further orders of the Court, except in the case of fraud or willful misconduct. No

person shall have any claim under any circumstances against the Released Parties, based on any

distributions, determinations, claim rejections or the design, terms, or implementation of the Plan

of Allocation.

        24.      Pursuant to the Class Action Fairness Act (“CAFA”), Defendants shall take

reasonable steps to complete service promptly on the appropriate federal and state government

officials of all notices required under the Class Action Fairness Act, 28 U.S. C. §1715, and shall

thereafter notify Lead Counsel as to completion of such service.

        25.      The Defendants have denied, and continue to deny, any and all allegations and

claims asserted in the Amended Complaint and the Action and have represented that they entered

into the Settlement solely in order to eliminate the burden, expense, and uncertainties of further

litigation.

        26.      The Court retains exclusive jurisdiction over the Action to consider all further

matters arising out of or connected with the Settlement. The Court may approve the Settlement,

with such modifications as may be agreed by the Settling Parties, if appropriate, without further

notice to the Class.

        IT IS SO ORDERED.


DATED: _____________________                  __________________________________
                                              THE HONORABLE VICTOR MARRERO
                                              UNITED STATES DISTRICT JUDGE




                                                14
